PD-0987-15
        RECEIVED                      N0>
        JUL 2*2015                    in the     RECEIVED IN
       COURT OF APPf4L*l                                        f^HHT RF CR'MINAL APPEALS
 SECOND DISTRICT OF tpvao     SECOND COURT OF APPEALS           COURT U-UK-i"™
      DEBRASPISAK, CLERK S        FORT WORTH,TEXAS
                                                                        .... 312915
                                                                       JUL
GARRY DWAYNE ALFORD
              appellant                     *§§                      flkbeiAco8te.de*
vs.                                         §      NO.02-13-00058-CR

THE STATE OF TEXAS                          §
             APPELLEE                                                        PILED IN
                                                                   C°WT OF CR/M/NAL appeals
                              MOTION FOR OUT-OF-TIME PDR                 jjj^ g * 7~-

TO THE HONORABLE JUSTICES OF SAID COURT:                               Abel Acost
        COMES NOW,GARRY DWAYNE ALFORD,PETITIONER,HEREIN AND IN SUP

PORT OF THIS MOTION          WILL SHOW THIS HONORABLE COURT THE FOLLOWING:

                                            I.

ON JANUARY 30,2013.PETITIONER WAS FOUND GUILTY BY JURY OF THE OF

FENSE OF POSSESSION OF A CONTROLLED SUBSTANCE,NAMELY COCAINE AND

SENTENCED TO FIFTY-FIVE (.55) YEARS IN THE TEXAS DEPARTMENT OF

CRIMINAL JUSTICE ON FEBRUARY 4,2013.

                                            II.

UPON APPELLANTS        INCARCERATION HIS        HEALTH ISSUES LIMITED HIM FROM

ATTENDING LAW LIBRARY          SESSIONS   AND     MEETING   SUCH DEADLINES    OF THE


COURTS.     APPELLANT HAS     BEEN DIAGNOSED WITH CANCER.

                                            III.

UNDER NEWLY DISCOVERED EVIDENCE APPELLANT HAS                  COME ACROSS    SOME

SOUND REASONS       SHOWING    INEFFECTIVE ASSISTANCE OF COUNSEL.FOR THESE

REASONS STATED ABOVE APPELLANT RESPECTFULLY REQUEST AN OUT-OF-

TIME PDR.
WHEREFORE,PREMISES,CONSIDERED,APPELLANT PRAYS THIS HONORABLE COURT

GRANTS THIS MOTION FOR AN OUT-OF-TIME PDR ALLOWING PETITIONER THE

CHANCE TO RAISE HIS :ISSUES"OF CONCERN.   IT IS SO PRAYED.




                                            RESPECTFULLY REQUESTED,



                                            GARRY Dil.ALFQtRD #1837445
                                            BILL CLEMENTS    UNIT
                                            9601 SPUR 591
                                            AMARILLO,TEXAS 79107




                      CERTIFICATE OF SERVICE

I,GARRY DWAYNE ALFORD.DO DECLARE THAT A TRUE AND CORRECT COPY OF

THIS FOREGOING MOTION HAS BEEN SENT TO CHARLES MALLIN,ASSISTANT
DISTRICT ATTORNEY AT TARRANT COUNTY DISTRICT ATTORNEY S OFFICE,
401 WEST BELKNAP,FORT WORTH,TEXAS 76196 BY PLACING THE SAME IN

THE U.S.MAIL,POSTAGE PREPAID,FIRST CLASS.



EXECUTED ON THIS THEc9[ DAY OF O^LV         2015.



                                            GARRY D.ALFORD #1837445